UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No. )* Royal Bancshares of Pennsylvania, Inc. (Name of Issuer) Class A Common Stock, Par Value $2.00 Per Share Class B Common Stock, Par Value $0.10 Per Share (Title of Class of Securities) (CUSIP Number) Lori A. Goldman, Esq., Secretary Bryn Mawr Bank Corporation 801 Lancaster Avenue, Bryn Mawr, Pennsylvania 19010 (610) 525-1700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 30, 2017 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box.☐ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. CUSIP No. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO OF ABOVE PERSON (ENTITIES ONLY) Bryn Mawr Bank Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐(b)☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Pennsylvania, United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER shares of Class A Common Stock (See Items 3, 4, and 5) (1)(2) 1,362,717 shares of Class B Common Stock (See Items 3, 4, and 5) (1)(2) 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- (See Items 3, 4, and 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON shares of Class A Common Stock (See Items 3, 4, and 5) (1)(2) 1,362,717 shares of Class B Common Stock (See Items 3, 4, and 5) (1)(3) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 21.1% of total Class A Common Stock (See Items 3, 4, and 5) (1)(2) 70.8% of total Class B Common Stock (See Items 3, 4, and 5) (1)(3) 14 TYPE OF REPORTING PERSON* CO (1) Beneficial ownership of 5,954,810 shares of RBPI Class A common stock (the “ Class A Common Stock ”) and 1,362,717 shares of RBPI Class B common stock (the “ Class B Common Stock ”) is reported because Bryn Mawr Bank Corporation (“
